United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF INDIAN AFFAIRS, Winnebago, NE,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-380
Issued: August 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 21, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated August 19, 2008 terminating his wage-loss
compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the claim.
ISSUE
The issue on appeal is whether the Office properly terminated appellant’s disability
benefits effective August 19, 2008.
FACTUAL HISTORY
On May 7, 2008 appellant, then a 20-year-old emergency firefighter, filed a traumatic
injury claim alleging that he fractured his left collarbone while lifting a five-gallon fuel can. He
stopped work on May 7, 2008 and has not returned. The Office accepted the claim for closed
fracture of the left clavicle and paid benefits.

On June 16, 2008 Dr. Timothy McNamara, an internist, stated that appellant was
recovering from a fractured left clavicle and that he could return to light-duty work. In an
accompanying attending physician’s report, he advised that appellant’s fracture was self-healing
and that appellant would require another six weeks to make sure that the fracture was completely
healed. On July 25, 2008 Dr. McNamara noted that appellant was back to running and lifting
weights and could return to full duty. Also on July 25, 2008 he provided a report and a work
excuse releasing appellant to return to work with no restrictions.
By decision dated August 19, 2008, the Office terminated appellant’s entitlement to
disability compensation on the basis that appellant was no longer disabled due to his accepted
condition and was capable of full-duty work. It noted appellant’s claim remained open for
medical care of the accepted condition.
On appeal, appellant stated that his supervisors were on a fire call on July 25, 2008 and
he was unable to complete a test due to this. He also stated that he had been in prison since
August 3, 2008 and was scheduled for release on December 1, 2008.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.1 After it has determined that an
employee has disability causally related to his federal employment, the Office may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.2 The Office’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.3
ANALYSIS
The Board finds that the Office met its burden of proof to terminate appellant’s wage-loss
compensation.4 The accepted condition in this case is a left clavicle fracture. On July 25, 2008
Dr. McNamara, appellant’s attending physician, released him to full-duty work. He noted that
appellant had resumed running and lifting weights. Dr. McNamara found no basis on which to
restrict appellant’s physical activities with regard to the healed clavicle fracture. The Board
finds that, based on Dr. McNamara’s July 25, 2008 opinion, appellant could return to full-duty
work, the Office met its burden of proof to terminate appellant’s disability compensation
effective August 19, 2008 because the medical evidence established that employment-related
disability had ceased.

1

Paul L. Stewart, 54 ECAB 824 (2003).

2

Elsie L. Price, 54 ECAB 734 (2003).

3

See Del K. Rykert, 40 ECAB 284 (1988).

4

There is no indication that appellant was in receipt of disability benefits. Therefore, pretermination notice is not
at issue. See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.6(a)
(March 1997); Winton A. Miller, 52 ECAB 405 (2001).

2

On appeal, appellant stated that his supervisors were away on July 25, 2008 and he was
unable to complete a test due to this. To the extent that appellant asserts that he was entitled to
wage-loss compensation on that date, the Board notes that the Office has not adjudicated
entitlement to wage-loss compensation for any period prior to August 19, 2008 and there is no
claim in the record for a particular period of wage-loss compensation.5 As noted, the medical
evidence supports that appellant was able to work full duty without restriction on July 25, 2008.6
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s disability
compensation benefits effective August 19, 2008.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated August 19, 2008 is affirmed.
Issued: August 13, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

See 20 C.F.R. § 501.2(c) (the Board only has jurisdiction over final decisions of the Office).

6

The term disability means the incapacity, because of an employment injury, to earn the wages that the employee
was receiving at the time of injury. See 20 C.F.R. § 10.5(f); Cheryl L. Decavitch, 50 ECAB 397 (1999).
Furthermore, whether a particular injury causes an employee to be disabled for employment and the duration of that
disability are medical issues, which must be proved by a preponderance of the reliable, probative and substantial
medical evidence. Fereidoon Kharabi, 52 ECAB 291 (2001).

3

